TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 18, 2020



                                       NO. 03-20-00497-CV


       Ruth Hughs in her Official Capacity as the Texas Secretary of State, Appellant

                                                  v.

                               Move Texas Action Fund, Appellee




       APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH


This is an appeal from the interlocutory order signed by the trial court on October 16, 2020.

Having reviewed the record, it appears that the Court lacks jurisdiction over the appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.